UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 —OR — [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-12833 TXU Corp. (Exact Name of Registrant as Specified in its Charter) Texas 75-2669310 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas,TX75201-3411 (214) 812-4600 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerü Accelerated filer Non-Accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoü Common Stock outstanding at August 7, 2007:461,152,009 shares, without par value. TABLE OF CONTENTS Page GLOSSARY ii PartI.Financial information Item 1.Financial Statements Condensed Statements of Consolidated Income – Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Consolidated Comprehensive Income – Three and Six Months Ended June 30, 2007 and 2006 2 Condensed Statements of Consolidated Cash Flows – Six Months Ended June 30, 2007 and 2006 3 Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 38 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3.Quantitative and Qualitative Disclosures About Market Risk 86 Item 4.Controls and Procedures 92 Part II.Other Information Item 1. Legal Proceedings 93 Item 1A.Risk Factors 93 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 95 Item 4. Submission of Matters to a Vote of Security Holders 95 Item 6.Exhibits 96 SIGNATURE 98 TXU Corp.’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the TXU Corp. website at http://www.txucorp.com, as soon as reasonably practicable after they have been filed with or furnished to the Securities and Exchange Commission.TXU Corp. will provide copies of current reports not posted on the website upon request.The information on TXU Corp.’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q.In addition, in accordance with corporate governance rules of the New York Stock Exchange, TXU Corp. has provided, on the TXU Corp. website, (a) its corporate governance guidelines, (b) its code of conduct for employees, officers and directors, and (c) charters of the committees of the board of directors including the Audit, Nominating and Governance and Organization and Compensation Committees.Printed copies of corporate governance documents which are posted on the TXU Corp. website are also available to any shareholder upon request to the Secretary of TXU Corp., 1601 Bryan Street, Dallas, Texas 75201-3411. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2006 Form 10-K TXU Corp.’s Annual Report on Form 10-K for the year ended December 31, 2006 Capgemini Capgemini Energy LP, a subsidiary of Cap Gemini North America Inc. that provides business support services to TXU Corp. and its subsidiaries Commission Public Utility Commission of Texas Competitive Electric Refers to the TXU Corp. business segment, formerly referred to as TXU Energy Holdings, which includes the activities of Texas Competitive Holdings, TXU DevCo and a lease trust holding certain combustion turbines. EPA US Environmental Protection Agency EPC engineering, procurement and construction ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regional coordinator of various electricity systems within Texas ERISA Employee Retirement Income Security Act FASB Financial Accounting Standards Board, the designated organization in the private sector for establishing standards for financial accounting and reporting FERC US Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation FIN 45 FIN No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34” FIN 48 FIN No. 48, “Accounting for Uncertainty in Income Taxes” Fitch Fitch Ratings, Ltd. (a credit rating agency) FSP FASB Staff Position GAAP generally accepted accounting principles GWh gigawatt-hours ii historical service territory the territory, largely in north Texas, being served by TXU Corp.’s regulated electric utility subsidiary at the time of entering retail competition on January 1, 2002 IRS US Internal Revenue Service kWh kilowatt-hours market heat rate Heat rate is a measure of the efficiency of converting a fuel source to electricity.The market heat rate is based on the price offer of the marginal supplier in Texas (generally natural gas plants) in generating electricity and is calculated by dividing the wholesale market price of electricity by the market price of natural gas. Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group would acquire TXU Corp. MMBtu million British thermal units Moody’s Moody’s Investors Services, Inc. (a credit rating agency) MW megawatts MWh megawatt-hours NRC US Nuclear Regulatory Commission Oncor Electric Delivery Refers to Oncor Electric Delivery Company, a subsidiaryof TXU Corp., and/or its consolidated bankruptcy remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC, depending on context.This Form 10-Q and other SEC filings of TXU Corp. and its subsidiaries occasionally make references to TXU Corp., Texas Competitive Holdings or Oncor Electric Delivery when describing actions, rights or obligations of their respective subsidiaries.These references reflect the fact that the subsidiaries are consolidated with their respective parent companies for financial reporting purposes.However, these references should not be interpreted to imply that the parent company is actually undertaking the action or has the rights or obligations of the relevant subsidiary company or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. price-to-beat rate residential and small business customer electricity rates established by the Commission that (i) were required to be charged in a REP’s historical service territories until the earlier of January 1, 2005 or the date when 40% of the electricity consumed by such customer classes was supplied by competing REPs, adjusted periodically for changes in fuel costs, and (ii) were required to be made available to those customers until January 1, 2007 PURA TexasPublic Utility Regulatory Act REP retail electric provider iii RRC Railroad Commission of Texas, which has oversight of lignite mining activity S&P Standard & Poor’s Ratings Services, a division of the McGraw Hill Companies Inc. (a credit rating agency) SEC US Securities and Exchange Commission SFAS Statement of Financial Accounting Standards issued by the FASB SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” as amended and interpreted SFAS 140 SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, a replacement of FASB Statement 125” SFAS 144 SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" SFAS 146 SFAS No. 146, "Accounting for Costs Associated with Exit or Disposal Activities" SFAS 158 SFAS No. 158, “Accounting for Defined Benefit Pension and Other Postretirement Plans” SG&A selling, general and administrative Short-cut method refers to the short-cut method under SFAS 133 that allows entities to assume no hedge ineffectiveness in a hedging relationship of interest rate risk if certain conditions are met TCEQ Texas Commission on Environmental Quality Texas Competitive Holdings Refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a subsidiary of TXU Corp., and/or its subsidiaries, depending on context, engaged in electricity generation and wholesale and retail energy markets activities.This Form 10-Q and other SEC filings of TXU Corp. and its subsidiaries occasionally make references to TXU Corp., Texas Competitive Holdings or Oncor Electric Deliverywhen describing actions, rights or obligations of their respective subsidiaries.These references reflect the fact that the subsidiaries are consolidated with their respective parent companies for financial reporting purposes.However, these references should not be interpreted to imply that the parent company is actually undertaking the action or has the rights or obligations of the relevant subsidiary company or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. iv TXU Corp. Refers to TXU Corp., a holding company, and/or its subsidiaries, depending on context.This Form 10-Q and other SEC filings of TXU Corp. and its subsidiaries occasionally make references to TXU Corp., Texas Competitive Holdings or Oncor Electric Deliverywhen describing actions, rights or obligations of their respective subsidiaries.These references reflect the fact that the subsidiaries are consolidated with their respective parent companies for financial reporting purposes.However, these references should not be interpreted to imply that the parent company is actually undertaking the action or has the rights or obligations of the relevant subsidiary company or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. TXU DevCo Refers to subsidiaries of TXU Corp. that have been established for the purpose of developing new generation facilities.The TXU DevCo subsidiaries are currently not subsidiaries of Texas Competitive Holdings TXU Energy Retail Refers to TXU Energy Retail Company LLC, a subsidiary of Texas Competitive Holdings engaged in the retail sale of power to residential and business customers TXU Europe TXU Europe Limited, a former subsidiary of TXU Corp. TXU Fuel TXU Fuel Company, a former subsidiary of Texas Competitive Holdings TXU Gas TXU Gas Company, a former subsidiary of TXU Corp. TXU Portfolio Management TXU Portfolio Management Company LP, a subsidiary of Texas Competitive Holdings, currently doing business as Luminant Energy US United States of America US Holdings TXU US Holdings Company, a subsidiary of TXU Corp. v PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TXU CORP. AND SUBSIDIARIES CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (millions of dollars, except per share amounts) Operating revenues $ 2,022 $ 2,667 $ 3,691 $ 4,971 Costs and expenses: Fuel, purchased power costs and delivery fees 739 658 1,404 1,179 Operating costs 368 341 714 684 Depreciation and amortization 200 207 403 413 Selling, general and administrative expenses 227 181 447 370 Franchise and revenue-based taxes 89 87 176 174 Other income (Note 6) (16 ) (42 ) (45 ) (55 ) Other deductions (Note 6) 122 221 891 221 Interest income (17 ) (11 ) (35 ) (20 ) Interest expense and related charges (Note 15) 221 218 418 431 Total costs and expenses 1,933 1,860 4,373 3,397 Income (loss) from continuing operations before income taxes 89 807 (682 ) 1,574 Income tax expense (benefit) (21 ) 310 (294 ) 561 Income (loss) from continuing operations 110 497 (388 ) 1,013 Incomefrom discontinued operations, net of tax effect 11 ─ 11 60 Net income (loss) $ 121 $ 497 $ (377 ) $ 1,073 Average shares of common stock outstanding (millions): Basic 459 458 458 461 Diluted 464 465 458 470 Per share of common stock - Basic: Net income (loss) from continuing operations $ 0.24 $ 1.08 $ (0.85 ) $ 2.20 Income from discontinued operations, net of tax effect 0.02 ─ 0.03 0.13 Net income (loss) $ 0.26 $ 1.08 $ (0.82 ) $ 2.33 Per share of common stock – Diluted: Net income (loss) from continuing operations $ 0.24 $ 1.07 $ (0.85 ) $ 2.16 Income from discontinued operations, net of tax effect 0.02 ─ 0.03 0.13 Net income (loss) $ 0.26 $ 1.07 $ (0.82 ) $ 2.29 Dividends declared $ 0.433 $ 0.413 $ 0.865 $ 0.826 See Notes to Financial Statements. 1 TXU CORP. AND SUBSIDIARIES CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (millions of dollars) Components related to continuing operations: Income (loss) from continuing operations $ 110 $ 497 $ (388 ) $ 1,013 Other comprehensive income (loss): Reclassification of pension and other retirement benefit costs (net of tax expense of $─, ─, $3 and ─) (Note 13) 1 ─ 5 ─ Cash flow hedges: Net increase (decrease) in fair value of derivatives held at end of period (net of tax (expense) benefit of $(19), $44, $151 and $(16)) 35 (83 ) (281 ) 30 Derivative value net (gains) lossesrelated to hedged transactions settled during the period and reported in net income (net of tax (expense) benefit of $(9), $6, $(49) and $6) (17 ) 12 (91 ) 11 Total effect of cash flow hedges 18 (71 ) (372 ) 41 Total adjustments to net income (loss) from continuing operations 19 (71 ) (367 ) 41 Comprehensive income (loss) from continuing operations 129 426 (755 ) 1,054 Comprehensive incomefrom discontinued operations 11 ─ 11 60 Comprehensive income (loss) $ 140 $ 426 $ (744 ) $ 1,114 See Notes to Financial Statements. 2 TXU CORP. AND SUBSIDIARIES CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (millions of dollars) Cash flows – operating activities: Net income (loss) $ (377 ) $ 1,073 Income from discontinued operations, net of tax effect (11 ) (60 ) Income (loss) from continuing operations (388 ) 1,013 Adjustments to reconcile income (loss) from continuing operations to cash provided by (used in) operating activities: Depreciation and amortization 433 444 Deferred income tax expense (benefit) – net (613 ) 319 Impairment of natural gas-fueled generation plants ─ 198 Inventory write-off related to natural gas-fueled generation plants ─ 3 Charges related to suspended development of generation facilities (Note 2) 716 ─ Write-off of deferred transaction costs (Note 6) 38 ─ Net gains on sale of assets (27 ) (24 ) Net effect of unrealized mark-to-market valuations – losses (gains) 1,182 (29 ) Gain on contract settlement ─ (26 ) Bad debt expense 25 30 Stock-based incentive compensation expense 15 9 Other, net 19 16 Changes in operating assets and liabilities (1,455 ) (49 ) Cash provided by (used in) operating activities from continuing operations (55 ) 1,904 Cash flows – financing activities: Issuances of securities: Long-term debt 1,800 100 Common stock 1 180 Retirements/repurchases of securities: Equity-linked debt ─ (179 ) Pollution control revenue bonds (143 ) (203 ) Other long-term debt (68 ) (1,143 ) Common stock (10 ) (809 ) Change in short-term borrowings: Commercial paper (1,296 ) 905 Bank borrowings 2,155 800 Common stock dividends paid (397 ) (384 ) Settlements of minimum withholding tax liabilities under stock-based compensation plans (93 ) (56 ) Debt premium, discount, financing and reacquisition expenses – net (15 ) (17 ) Cash provided by (used in) financing activities from continuing operations 1,934 (806 ) Cash flows – investing activities: Capital expenditures (1,611 ) (825 ) Nuclear fuel (30 ) (30 ) Proceeds from sale of assets 4 ─ Purchase of lease trust ─ (69 ) Reduction of restricted cash related to the redemption of pollution control revenue bonds 143 ─ Proceeds from sales of nuclear decommissioning trust fund securities 104 144 Investments in nuclear decommissioning trust fund securities (111 ) (151 ) Proceeds from pollution control revenue bonds deposited with trustee ─ (99 ) Cost to remove retired property (16 ) (22 ) Investment in unconsolidated affiliate ─ (15 ) Other 11 5 Cash used in investing activities from continuing operations (1,506 ) (1,062 ) 3 TXU CORP. AND SUBSIDIARIES CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (cont.) (Unaudited) Six Months Ended June 30, 2007 2006 (millions of dollars) Discontinued operations: Cash provided by (used in) operating activities 24 (1 ) Cash used in financing activities ─ ─ Cash used in investing activities ─ ─ Cash provided by (used in) discontinued operations 24 (1 ) Net change in cash and cash equivalents 397 35 Cash and cash equivalents – beginning balance 25 37 Cash and cash equivalents – ending balance $ 422 $ 72 See Notes to Financial Statements. 4 TXU CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS (millions of dollars) Current assets: Cash and cash equivalents $ 422 $ 25 Restricted cash 54 58 Trade accounts receivable – net (Note 7) 1,016 959 Inventories 428 383 Commodity and other derivative contractual assets (Note 12) 299 950 Accumulated deferred income taxes (Note 3) 829 253 Margin deposits related to commodity positions 448 7 Other current assets 189 177 Total current assets 3,685 2,812 Restricted cash 119 258 Investments 742 712 Property, plant and equipment — net 19,387 18,756 Goodwill 542 542 Regulatory assets — net 1,935 2,028 Commodity and other derivative contractual assets (Note 12) 216 345 Other noncurrent assets 362 380 Total assets $ 26,988 $ 25,833 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term borrowings (Note 8) $ 2,350 $ 1,491 Long-term debt due currently (Note 9) 792 485 Trade accounts payable 1,014 1,093 Commodity and other derivative contractual liabilities (Note 12) 429 293 Margin deposits related to commodity positions 35 681 Other current liabilities 993 1,040 Total current liabilities 5,613 5,083 Accumulated deferred income taxes (Note 3) 3,121 4,238 Investment tax credits 353 363 Commodity and other derivative contractual liabilities (Note 12) 876 191 Long-term debt, less amounts due currently (Note 9) 11,917 10,631 Other noncurrent liabilities and deferred credits 4,063 3,187 Total liabilities 25,943 23,693 Commitments and Contingencies (Note 10) Shareholders’ equity (Note 11): Common stock without par value:Authorized shares:1,000,000,000 Outstanding shares: 461,196,630 and 459,244,523 5 5 Additional paid-in capital 1,115 1,104 Retained earnings (deficit) (117 ) 622 Accumulated other comprehensive income 42 409 Total shareholders’ equity 1,045 2,140 Total liabilities and shareholders’ equity $ 26,988 $ 25,833 See Notes to Financial Statements. 5 TXU CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.SIGNIFICANT ACCOUNTING POLICIES AND BUSINESS Description of Business — TXU Corp. is a holding company conducting its operations principally through its Texas Competitive Holdings, Oncor Electric Delivery and TXU DevCo subsidiaries and their subsidiaries.Each of these subsidiaries is a separate legal entity with its own assets and liabilities.Texas Competitive Holdings is a holding company whose subsidiaries are engaged in competitive market activities consisting of electricity generation, retail electricity sales to residential and business customers, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas.Oncor Electric Delivery is engaged in regulated electricity transmission and distribution operations in Texas.TXU DevCo and its subsidiaries are engaged in the development of new generation facilities in Texas. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). TXU Corp. has two reportable segments:the Competitive Electric segment (formerly the TXU Energy Holdings segment), which includes the activities of Texas Competitive Holdings, TXU DevCo and a lease trust holding certain combustion turbines, and the Regulated Delivery segment (formerly the Oncor Electric Delivery segment), which includes the activities of Oncor Electric Delivery, its wholly owned bankruptcy-remote financing subsidiary and certain revenues and costs associated with broadband-over-powerlines equipment installation.(See Note 14 for further information concerning reportable business segments.) Basis of Presentation— The condensed consolidated financial statements of TXU Corp. have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K with the exception of the adoption of FIN 48.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed consolidated interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year.All dollar amounts in the financial statements and tables in the notes are stated in millions of US dollars unless otherwise indicated. Prior period commodity contract assets and liabilities and cash flow hedge and other derivative assets and liabilities have been combined to conform with the current period presentation (see Note 12). Discontinued Businesses─ Income from discontinued operations in the six months ended June 30, 2007 consisted primarily of insurance settlements related to TXU Europe litigation.Income from discontinued operations in the six months ended June 30, 2006 consisted primarily of a reversal of a TXU Gas income tax reserve due to a favorable resolution of an IRS audit matter.The TXU Gas business was disposed of in October 2004. 6 Use of Estimates— Preparation of TXU Corp.’s financial statements requires management to make estimates and assumptions about future events that affect the reporting of assets and liabilities at the balance sheet dates and the reported amounts of revenue and expense, including mark-to-market valuations.In the event estimates and/or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.No material adjustments, other than those disclosed elsewhere herein, were made to previous estimates or assumptions during the current year. Earnings Per Share — Basic earnings per share available to common shareholders are based on the weighted average number of common shares outstanding during the period.Diluted earnings per share include the effect of all potential issuances of common shares under stock-based employee compensation and certain debt arrangements.See Note 5 for a reconciliation of basic earnings per share to diluted earnings per share. Changes in Accounting Standards — Effective January 1, 2007, TXU Corp. adopted FIN 48 as required.FIN 48 provides clarification of SFAS 109 with respect to the recognition of income tax benefits of uncertain tax positions in the financial statements.See Note 3 for the impacts of adopting FIN 48 and required disclosures. In April 2007, the FASB issued FASB Staff Position FIN 39-1, “Amendment of FASB Interpretation No. 39”.This FSP provides additional guidance regarding the offsetting in the balance sheet of cash collateral and contractual fair value amounts and related disclosures.This FSP is effective for fiscal years beginning after November 15, 2007.TXU Corp. is evaluating the impact of this standard on its balance sheet. 7 2.CHARGES RELATED TO SUSPENDED DEVELOPMENT OF COAL-FUELEDGENERATION FACILITIES In the first quarter of 2007, TXU Corp. recorded a charge totaling $713 million ($463 million after-tax) in connection with the February 2007 suspension by TXU DevCo of the development of eight coal-fueled generation units.This decision and subsequent terminations of equipment orders required an evaluation of the recoverability of recorded assets associated with the development program.The charge included $673 million for the impairment of construction work-in-process asset balances (primarily pre-construction development costs), $11 million for costs arising from terminations of equipment orders and $29 million for the write-off of deferred financing costs.In determining the charge to be recorded, TXU Corp. applied accounting rules for impairment of long-lived assets under SFAS 144 and for exit activities under SFAS 146. The construction work-in-process asset balances totaled $871 million at March 31, 2007 prior to the writedown and included progress payments made and accruals for amounts due to equipment suppliers, based on percentage of completion estimates, engineering and design services costs, site preparation expenditures, internal salary and related overhead costs for personnel engaged directly in construction management activities and capitalized interest.The construction work-in-process balance subsequent to the writedown totaled $198 million at March 31, 2007 and consisted of $159 million in estimated recovery amounts, using a probability-weighted methodology, from equipment salvage and potential resale activities, and $39 million in equipment projects at existing generation plant sites related to the development program that are expected to have future value.The charge recorded was based on management's judgments and estimates.The ultimate loss to be realized related to the construction work-in-process assets may differ materially from the estimate recorded in the first quarter of 2007 as amounts due to suppliers for actual work completed are resolved and salvage and resale actions are finalized. In the second quarter of 2007, TXU Corp. recorded an additional charge totaling $82 million ($54 million after-tax), which consisted almost entirely of the previously disclosed $79 million pretax charge arising from the negotiated termination of certain equipment orders in April 2007.With this agreement, TXU DevCo has now terminated essentially all of the equipment orders, with the exception of certain in-process boilers that may be resold, but remains subject to potential additional termination liabilities as discussed below. These charges have been classified in other deductions and are reported in the results of the Competitive Electric segment. In addition to the termination costs recognized to date, TXU DevCo is exposed to potential liabilities of up to approximately $150 million for termination and suspension costs under the equipment order and construction agreements.Because the amounts ultimately payable to suppliers cannot be reasonably estimated at this time (and may be subject to dispute), no accruals have been established for these contingent liabilities.Additional charges for termination liabilities are expected to be recorded as uncertainties regarding suppliers’ costs incurred as a result of the terminations are resolved. The construction work-in-process balances increased $46 million in the second quarter of 2007 to $244 million.The increase primarily represents additional previously anticipated fabrication costs for the boilers referred to above, the incurrence of which does not result in an increase in estimated impairment. 8 3.ADOPTION OF NEW INCOME TAX ACCOUNTING RULES (FIN 48) FIN 48 requires that each tax position be reviewed and assessed with recognition and measurement of the tax benefit based on a “more-likely-than-not” standard with respect to the ultimate outcome, regardless of whether this assessment is favorable or unfavorable.TXU Corp. has completed its review and assessment of uncertain tax positions and in the quarter ended March 31, 2007 recorded a net benefit to retained earnings and a decrease to noncurrent liabilities of $33 million in accordance with the new accounting rule. TXU Corp. and its subsidiaries file income tax returns in US federal, state and foreign jurisdictions and are subject to examinations by the IRS and other taxing authorities.Examinations of income tax returns filed by TXU Corp. and any of its subsidiaries for the years ending prior to January 1, 1997, with few exceptions, are complete.Texas franchise tax returns for the years 2002 to 2006 have not been examined. As expected, the IRS has completed examining TXU Corp.’s US income tax returns for the years 1997 through 2002, and proposed adjustments were received in July 2007.TXU Corp. plans to appeal the proposed adjustments in the third quarter of 2007.The proposed adjustments received from the IRS with respect to the 1997-2002 income tax returns do not materially affect TXU Corp.’s assessment of uncertain tax positions as reflected in the amounts recorded upon adoption of FIN 48. The total amount of benefits taken on income tax returns that do not qualify for financial statement recognition under FIN 48 total $1.7 billion as of June 30, 2007, the substantial majority of which represents amounts that have been accounted for as noncurrent liabilities instead of deferred income tax liabilities; of this amount, $28 million would increase earnings if recognized (net of an estimated $12 million decrease related to discontinued operations), and $54 million would be recorded as an adjustment to additional paid-in capital if recognized.The balance sheet at June 30, 2007 reflects a reclassification of $893 million from accumulated deferred income tax liabilities to other noncurrent liabilities recorded in the first quarter of 2007. TXU Corp. classifies interest and penalties related to unrecognized tax benefits as income tax expense.As of June 30, 2007, noncurrent liabilities included a total of $79 million in accrued interest.The amount of interest included in income tax expense for the three and six months ended June 30, 2007 totaled $15 million and $29 million after-tax, respectively. TXU Corp. does not expect that the total amount of unrecognized tax benefits for the positions assessed as of the date of the adoption will significantly increase or decrease within the next 12 months. 9 4.TEXAS MARGIN TAX In May 2006, the Texas legislature enacted a new law that reformed the Texas franchise tax system and replaced it with a new tax system, referred to as the Texas margin tax.The Texas margin tax has been determined to be an income tax for accounting purposes.In accordance with the provisions of SFAS 109, which require that deferred tax assets and liabilities be adjusted for the effects of new income tax legislation in the period of enactment, TXU Corp. estimated and recorded a deferred tax expense of $41 million in the second quarter of 2006. In June 2007, an amendment to this law was enacted that included clarifications and technical changes to the provisions of the tax calculation.In the second quarter of 2007, TXU Corp. recorded a deferred tax benefit of $51 million, essentially all of which related to changes in the rate at which a tax credit is calculated as specified in the new law.This estimated benefit is based on the Texas margin tax law in its current form and the current guidance issued by the Texas Comptroller of Public Accounts. The effective date of the Texas margin tax for TXU Corp. is January 1, 2008.The computation of tax liability will be based on 2007 revenues as reduced by certain deductions and is being accrued in the current year. Of the total 2007 deferred tax benefit, $30 million was recognized in the Competitive Electric segment results and $21 million was recognized in the Corporate and Other nonsegment results.Of the total 2006 deferred tax charge, $42 million was recognized as a deferred tax charge in the Competitive Electric segment results and $1 million was recognized as a deferred tax benefit in the Corporate and Other nonsegment results. 10 5.EARNINGS PER SHARE Basic earnings per share available to common shareholders are based on the weighted average number of common shares outstanding during the period.Diluted earnings per share include the effect of all potential issuances of common shares under stock-based incentive compensation and certain debt arrangements. For the Three Months Ended June 30, 2007 For the Three Months Ended June 30, 2006 Per Per Income Share Share (Loss) Shares Amount Income Shares Amount Income (loss) from continuing operations -Basic $ 110 458.8 $ .24 $ 497 458.0 $ 1.08 Dilutive securities/other adjustments: Convertible senior notes ― 1.5 ― 1.5 Equity-linkeddebtsecurities ― ― ― 1.0 Stock-based incentive compensation plan ― 3.4 ― 5.0 Income (loss) from continuing operations -Diluted $ 110 463.7 $ .24 $ 497 465.5 $ 1.07 For the Six Months Ended June 30, 2007 For the Six Months Ended June 30, 2006 Per Per Income Share Share (Loss) Shares Amount Income Shares Amount Income (loss) from continuing operations -Basic $ (388 ) 458.2 $ (.85 ) $ 1,013 461.0 $ 2.20 Dilutive securities/other adjustments: Convertible senior notes ― 1.5 1 1.5 Equity-linked debt securities ― ― ― 1.6 Stock-based incentive compensation plan ― 4.4 ― 5.6 Income (loss) from continuing operations -Diluted $ (388 ) 458.2 (a) $(.85) (a) $ 1,014 469.7 $ 2.16 (a)Diluted results per share equal basic results per share because of the loss position and antidilution accounting rules. 11 6.OTHER INCOME AND DEDUCTIONS Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Other income: Gain on contract settlement (a) $ ─ $ 26 $ ─ $ 26 Amortization of gain on sale of TXU Fuel 11 11 23 23 Net gain on sale of other properties ─ 1 4 1 Reduction of insurance reserves unrelated to ongoing operations 2 ─ 7 ─ Settlement penalty for coal tonnage delivery deficiency ─ ─ 3 ─ Royalty income from lignite and natural gas leases 2 ─ 5 ─ Other 1 4 3 5 Total other income $ 16 $ 42 $ 45 $ 55 Other deductions: Charges related to suspended development of generation facilities (Note 2) $ 82 $ ─ $ 795 $ ─ Writeoff of deferred transaction costs (b) ─ ─ 30 ─ Transaction costs related to Proposed Merger 6 ─ 20 ─ Expenses related to InfrastruX Energy Services joint venture (c) 11 ─ 12 ─ Charge for impairment of natural gas-fueled generation plants ─ 198 ─ 198 Inventory write-off related to natural gas-fueled generation plants ─ 3 ─ 3 Credit related to coal contract counterparty claim (d) ─ ─ ─ (12 ) Costs related to 2006 cities rate settlement 7 ─ 13 ─ Charge for settlement of retail matter with the Commission 5 ─ 5 ─ Pension and other postretirement benefit costs related to discontinued businesses 6 5 9 10 Equity losses ─ unconsolidated affiliates ─ 7 1 7 Other 5 8 6 15 Total other deductions $ 122 $ 221 $ 891 $ 221 (a) In the second quarter of 2006, TXU Corp. recorded income of $26 million upon the settlement of a contract dispute related to antenna site rentals by a telecommunications company.(Reported in Corporate and Other nonsegment results.) (b) Represents previously deferred costs, consisting primarily of professional fees for tax, legal and other advisory services, in connection with certain previously anticipated strategic transactions (including expected financings) that are no longer expected to be consummated as a result of the Merger Agreement.(Reported in Corporate and Other nonsegment results.) (c) Consists of previously deferred costs, consisting primarily of professional fees that were written-off due tosuspension of the agreement.Of these amounts, $8 million was reported in the Corporate and Other nonsegment results and the balance was reported in the Regulated Delivery segment results. (d) In the first quarter of 2006, TXU Corp. recorded income of $12 million upon the settlement of a claim against a counterparty for nonperformance under a coal contract.A charge in the same amount was recorded in the first quarter of 2005 for losses due to the nonperformance.(Reported in the Competitive Electric segment results.) 12 7.TRADE ACCOUNTS RECEIVABLE AND SALE OF RECEIVABLES PROGRAM Sale of Receivables — Subsidiaries of TXU Corp. participate in an accounts receivable securitization program, the activity under which is accounted for as a sale of accounts receivable in accordance with SFAS 140.Under the program, subsidiaries of TXU Corp. (originators) sell trade accounts receivable to TXU Receivables Company, a consolidated wholly-owned bankruptcy-remote direct subsidiary of TXU Corp., which sells undivided interests in the purchased accounts receivable for cash to special purpose entities established by financial institutions (the funding entities).The current program is subject to renewal in June 2008. The maximum amount currently available under the program is $700 million, and the program funding was $527 million as of June 30, 2007.Under certain circumstances, the amount of customer deposits held by the originators can reduce the amount of undivided interests that can be sold, thus reducing funding available under the program.Funding availability for all originators is reduced by 100% of the originators’ customer deposits if Texas Competitive Holdings’ fixed charge coverage ratio is less than 2.5 times; 50% if Texas Competitive Holdings’ coverage ratio is less than 3.25 times, but at least 2.5 times; and zero % if Texas Competitive Holdings’ coverage ratio is 3.25 times or more.The originators’ customer deposits, which totaled $119 million, did not affect funding availability at that date as Texas Competitive Holdings’ coverage ratio was in excess of 3.25 times. All new trade receivables under the program generated by the originators are continuously purchased by TXU Receivables Company with the proceeds from collections of receivables previously purchased.Changes in the amount of funding under the program, through changes in the amount of undivided interests sold by TXU Receivables Company, reflect seasonal variations in the level of accounts receivable, changes in collection trends as well as other factors such as changes in sales prices and volumes.TXU Receivables Company has issued subordinated notes payable to the originators for the difference between the face amount of the uncollected accounts receivable purchased, less a discount, and cash paid to the originators that was funded by the sale of the undivided interests.The balance of the subordinated notes payable, which is eliminated in consolidation, totaled $350 million and $211 million at June 30, 2007 and December 31, 2006, respectively. The discount from face amount on the purchase of receivables principally funds program fees paid by TXU Receivables Company to the funding entities.The discount also funds a servicing fee paid by TXU Receivables Company to TXU Business Services Company, a direct subsidiary of TXU Corp.The program fees, also referred to as losses on sale of the receivables under SFAS 140, consist primarily of interest costs on the underlying financing and totaled $20 million and $18 million for the six month periods ending June 30, 2007 and 2006, respectively, and averaged 6.4% and 5.4% (on an annualized basis) of the funding under the program for the first six months of 2007 and 2006, respectively.The servicing fee, which totaled approximately $2 million for the first six months of both 2007 and 2006, compensates TXU Business Services Company for its services as collection agent, including maintaining the detailed accounts receivable collection records.The program fees represent essentially all the net incremental costs of the program on a consolidated basis and are reported in SG&A expenses. The accounts receivable balance reported in the June 30, 2007 consolidated balance sheet includes $877 million face amount of trade accounts receivable of Texas Competitive Holdings and Oncor Electric Delivery sold to TXU Receivables Company, such amount having been reduced by $527 million of undivided interests sold by TXU Receivables Company.Funding under the program decreased $100 million for the six month period ending June 30, 2007 and increased $29 million for the six month period ending June 30, 2006.Funding increases or decreases under the program are reflected as operating cash flow activity in the statement of cash flows.The carrying amount of the retained interests in the accounts receivable balance approximated fair value due to the short-term nature of the collection period. 13 Activities of TXU Receivables Company were as follows: Six Months Ended June 30, 2007 2006 Cash collections on accounts receivable $ 3,964 $ 3,705 Face amount of new receivables purchased (4,003 ) (3,763 ) Discount from face amount of purchased receivables 22 20 Program fees paid (20 ) (18 ) Servicing fees paid (2 ) (2 ) Increase in subordinated notes payable 139 29 Operating cash flows used by (provided to) TXU Corp. under the program $ 100 $ (29 ) Upon termination of the program, cash flows would be delayed as collections of sold receivables would be used by TXU Receivables Company to repurchase the undivided interests from the funding entities instead of purchasing new receivables.The level of cash flows would normalize in approximately 16 to 30 days. Contingencies Related to Sale of Receivables Program— Although TXU Receivables Company expects to be able to pay its subordinated notes from the collections of purchased receivables, these notes are subordinated to the undivided interests of the financial institutions in those receivables, and collections might not be sufficient to pay the subordinated notes.The program may be terminated if either of the following events occurs: 1) all of the originators cease to maintain their required fixed charge coverage ratio and debt to capital (leverage) ratio; or 2) the delinquency ratio (delinquent for 31 days) for the sold receivables, the default ratio (delinquent for 91 days or deemed uncollectible), the dilution ratio (reductions for discounts, disputes and other allowances) or the days collection outstanding ratio exceed stated thresholds and the financial institutions do not waive such event of termination.The thresholds apply to the entire portfolio of sold receivables, not separately to the receivables of each originator. Trade Accounts Receivable - June 30, December 31, 2007 2006 Gross trade accounts receivable $ 1,557 $ 1,599 Undivided interests in accounts receivable sold by TXU Receivables Company (527 ) (627 ) Allowance for uncollectible accounts related to undivided interests in receivables retained (14 ) (13 ) Trade accounts receivable ― reported in balance sheet $ 1,016 $ 959 Gross trade accounts receivable at June 30, 2007 and December 31, 2006 included unbilled revenues of $528 million and $466 million, respectively. 14 Allowance for Uncollectible Accounts Receivable - 2007 2006 Allowance for uncollectible accounts receivable as of January 1 $ 13 $ 36 Increase for bad debt expense 25 30 Decrease for account write-offs (33 ) (41 ) Changes related to receivables sold 9 13 Other (a) ─ (15 ) Allowance for uncollectible accounts receivable as of June 30 $ 14 $ 23 (a) Represents an allowance established in 2005 for a coal contract dispute that was reversed upon settlement in 2006.See Note 6. Allowances related to undivided interests in receivables sold are reported in current liabilities and totaled $17 million and $26 million at June 30, 2007 and December 31, 2006, respectively. 15 8.SHORT-TERM FINANCING Short-term Borrowings - At June 30, 2007 and December 31, 2006, the outstanding short-term borrowings of TXU Corp. and its subsidiaries consisted of the following: At June 30, 2007 At December 31, 2006 Outstanding Amount Interest Rate (a) Outstanding Amount Interest Rate (a) Bank borrowings $ 2,350 6.19 % $ 195 5.97 % Commercial paper ― ― 1,296 5.53 % Total $ 2,350 $ 1,491 (a) Weighted average interest rate at the end of the period. Under the commercial paper programs, Texas Competitive Holdings and Oncor Electric Delivery may issue up to $2.4 billion and $1.0 billion of commercial paper, respectively.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had no commercial paper outstanding.These programs are effectively supported by existing credit facilities although there is no contractual obligation under the programs to maintain equivalent availability under existing credit facilities.During 2007, the commercial paper borrowings have been largely refinanced through borrowings against existing credit facilities. Credit Facilities—At June 30, 2007, subsidiaries of TXU Corp. had access to credit facilities with the following terms: At June 30, 2007 Authorized Maturity Facility Letters of Cash Borrowers Date Limit Credit Borrowings Availability Texas Competitive Holdings February 2008 $ 1,500 $ ― $ ― $ 1,500 Texas Competitive Holdings, OncorElectric Delivery June 2008 1,400 512 765 123 Texas Competitive Holdings, Oncor Electric Delivery August 2008 1,000 ― 495 505 Texas Competitive Holdings, Oncor Electric Delivery March 2010 1,600 248 815 537 Texas Competitive Holdings, Oncor Electric Delivery June 2010 500 5 230 265 Texas Competitive Holdings December 2009 500 455 45 ― Total $ 6,500 $ 1,220 $ 2,350 $ 2,930 The maximum amount Texas Competitive Holdings and Oncor Electric Delivery can directly access under the facilities is $6.5 billion and $3.6 billion, respectively.These facilities may be used for working capital and general corporate purposes, including providing support for issuances of commercial paper and for issuing letters of credit.Availability under these facilities as of June 30, 2007 declined $2.4 billion from December 31, 2006. On March 1, 2007, a $1.5 billion Texas Competitive Holdings facility maturing in May 2007 was terminated and replaced with a new 364-day facility with terms comparable to the existing facilities.The new credit facility may only be drawn upon if the $1.0 billion credit facility maturing in August 2008 is fully drawn.The facility matures in February 2008 but will terminate earlier on any date Texas Competitive Holdings issues any debt (excluding pollution control revenue bonds and commercial paper) or preferred equity securities or enters into any credit facilities. All letters of credit under the credit facilities as of June 30, 2007 are the obligations of Texas Competitive Holdings.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had $2.195 billion and $155 million in outstanding cash borrowings, respectively. 16 Pursuant to Commission rules, availability under the credit facilities is further reduced by $125 million to provide liquidity to permit TXU Energy Retail to return retail customer deposits, if necessary. 17 9.LONG-TERM DEBT Long-term debt - At June 30, 2007 and December 31, 2006, the long-term debt of TXU Corp. consisted of the following: June 30, December 31, 2007 2006 Texas Competitive Holdings Pollution Control Revenue Bonds: Brazos River Authority: 5.400% Fixed Series 1994A due May 1, 2029 $ 39 $ 39 7.700% Fixed Series 1999A due April 1, 2033 111 111 6.750% Fixed Series 1999B due September 1, 2034, remarketing date April 1, 2013 (a) 16 16 7.700% Fixed Series 1999C due March 1, 2032 50 50 3.830% Floating Series 2001A due October 1, 2030 (b) 71 71 5.750% Fixed Series 2001C due May 1, 2036, remarketing date November 1, 2011 (a) 217 217 3.780% Floating Series 2001D due May 1, 2033 (b) 268 268 5.380% Floating Taxable Series 2001I due December 1, 2036 (b) 62 62 3.830% Floating Series 2002A due May 1, 2037 (b) 45 45 6.750% Fixed Series 2003A due April 1, 2038, remarketing date April 1, 2013 (a) 44 44 6.300% Fixed Series 2003B due July 1, 2032 39 39 6.750% Fixed Series 2003C due October 1, 2038 52 52 5.400% Fixed Series 2003D due October 1, 2029, remarketing date October 1, 2014 (a) 31 31 5.000% Fixed Series 2006 due March 1, 2041 100 100 Sabine River Authority of Texas: 6.450% Fixed Series 2000A due June 1, 2021 51 51 5.500% Fixed Series 2001A due May 1, 2022, remarketing date November 1, 2011 (a) 91 91 5.750% Fixed Series 2001B due May 1, 2030, remarketing date November 1, 2011 (a) 107 107 5.200% Fixed Series 2001C due May 1, 2028 70 70 5.800% Fixed Series 2003A due July 1, 2022 12 12 6.150% Fixed Series 2003B due August 1, 2022 45 45 3.850% Floating Series 2006A due November 1, 2041 (interest rate in effect at March 31, 2007) (c) ― 47 3.850% Floating Series 2006B due November 1, 2041, (interest rate in effect at March 31, 2007) (c) ― 46 Trinity River Authority of Texas: 6.250% Fixed Series 2000A due May 1, 2028 14 14 3.850% Floating Series 2006 due November 1, 2041, (interest rate in effect at March 31, 2007) (c) ― 50 Other: 6.125% Fixed Senior Notes due March 15, 2008 (d) 250 250 7.000% Fixed Senior Notes due March 15, 2013 1,000 1,000 5.860% Floating Senior Notes due September 16, 2008 (e) 1,000 ― Capital lease obligations 92 98 Fair value adjustments related to interest rate swaps 11 10 Total Texas Competitive Holdings $ 3,888 $ 3,036 18 June 30, December 31, 2007 2006 Oncor Electric Delivery 6.375% Fixed Senior Notes due May 1, 2012 $ 700 $ 700 7.000% Fixed Senior Notes due May 1, 2032 500 500 6.375% Fixed Senior Notes due January 15, 2015 500 500 7.250% Fixed Senior Notes due January 15, 2033 350 350 5.000% Fixed Debentures due September 1, 2007 (d) 200 200 7.000% Fixed Debentures due September 1, 2022 800 800 5.735% Floating Senior Notes due September 16, 2008 (e) 800 ― Unamortized discount (16 ) (16 ) Total Oncor Electric Delivery 3,834 3,034 Oncor Electric Delivery Transition Bond Company LLC (f) 2.260% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2007 ― 8 4.030% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2010 109 122 4.950% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2013 130 130 5.420% Fixed Series 2003 Bonds due in semiannual installments through August 15, 2015 145 145 3.520% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2009 131 158 4.810% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2012 221 221 5.290% Fixed Series 2004 Bonds due in semiannual installments through May 15, 2016 290 290 Total Oncor Electric Delivery Transition Bond Company LLC 1,026 1,074 Total Oncor Electric Delivery Consolidated 4,860 4,108 US Holdings 7.170% Fixed Senior Debentures due August 1, 2007 10 10 7.460% Fixed Secured Facility Bonds with amortizing payments through January 2015 78 85 9.580% Fixed Notes due in semiannual installments through December 4, 2019 62 62 8.254% Fixed Notes due in quarterly installments through December 31, 2021 58 59 6.156% Floating Rate Junior Subordinated Debentures, Series D due January 30, 2037 (g) 1 1 8.175% Fixed Junior Subordinated Debentures, Series E due January 30, 2037 8 8 Unamortized premium 4 5 Total US Holdings 221 230 TXU Corp. 6.375% Fixed Senior Notes Series C due January 1, 2008 (d) 200 200 4.800% Fixed Senior Notes Series O due November 15, 2009 1,000 1,000 5.550% Fixed Senior Notes Series P due November 15, 2014 1,000 1,000 6.500% Fixed Senior Notes Series Q due November 15, 2024 750 750 6.550% Fixed Senior Notes Series R due November 15, 2034 750 750 8.820% Building Financing due semiannually through February 11, 2022 (h) 93 99 6.856% Floating Convertible Senior Notes due July 15, 2033 (g) 25 25 Fair value adjustments related to interest rate swaps (70 ) (73 ) Unamortized discount (8 ) (9 ) Total TXU Corp. 3,740 3,742 Total TXU Corp. consolidated 12,709 11,116 Less amount due currently (792 ) (485 ) Total long-term debt $ 11,917 $ 10,631 (a) These series are in the multiannual interest rate mode and are subject to mandatory tender prior to maturity on the mandatory remarketing date.On such date, the interest rate and interest rate period will be reset for the bonds. (b) Interest rates in effect at June 30, 2007.These series are in a weekly interest rate mode and are classified as long-term as they are supported by long-term irrevocable letters of credit. (c) These series were redeemed on May 8, 2007 as a result of the suspension of development of eight coal-fueled generation facilities. (d) Interest rates swapped to variable on entire principal amount at June 30, 2007. (e) Interest rates in effect at June 30, 2007.These series are subject to mandatory redemption upon a change in control of TXU Corp., including the Proposed Merger and are subject to optional redemption on or after September 16, 2007. (f) These bonds are nonrecourse to Oncor Electric Delivery and were issued to securitize a regulatory asset. (g) Interest rates in effect at June 30, 2007. (h) TXU Corp. and Texas Competitive Holdings replaced their guarantees of this financing with a $144 million letter of credit in June 2007. 19 Debt-related Activity in 2007 — In May 2007, Texas Competitive Holdings redeemed at par the Sabine River Authority of Texas Series 2006A and 2006B pollution control revenue bonds with aggregate principal amounts of $47 million and $46 million, respectively, and the Trinity River Authority of Texas Series 2006 pollution control revenue bonds with an aggregate principal amount of $50 million.All three bond series were issued in conjunction with the development of eight coal-fueled generation plants, which has been suspended.Restricted cash retained upon issuance of the bonds was used to fund substantially all of the redemption amount. In March 2007, Texas Competitive Holdings and Oncor Electric Delivery issued floating rate senior notes with an aggregate principal amount of $1.0 billion and $800 million, respectively.The floating rate is based on LIBOR plus 50 basis points for Texas Competitive Holdings (subject to an increase of 25 basis points in the event of a downgrade in Texas Competitive Holdings’ credit rating) and 37.5 basis points for Oncor Electric Delivery (subject to an increase of up to 50 basis points in the event of a downgrade in Oncor Electric Delivery's credit rating).The notes mature in September 2008, but are subject to mandatory redemption upon a change in control of TXU Corp., including consummation of the Proposed Merger. Fair Value Hedges —TXU Corp. uses fair value hedging strategies to manage its exposure to fixed interest rates on long-term debt.At June 30, 2007, $650 million of fixed rate debt had been effectively converted to variable rates through interest rate swap transactions, expiring through 2008.These swaps qualified for and were designated as fair value hedges in accordance with SFAS 133 (under the short-cut method as the conditions for assuming no ineffectiveness are met).Interest rate swaps related to $1.85 billion principal amount of debt were dedesignated as fair value hedges in January 2007.Offsetting swap positions were entered into and both the original swaps and offsetting positions are subsequently being marked-to-market in net income. Long-term debt fair value adjustments — Six Months Ended June 30, 2007 Long-term debt fair value adjustments related to interest rate swaps at beginning of period ― net reduction in debt carrying value $ (63 ) Fair value adjustments during the period 1 Recognition of net gains on settled fair value hedges (a) (1 ) Recognition of net losses on dedesignated fair value hedges (b) 4 Long-term debt fair value adjustments at end of period ― net reduction in debt carrying value (net out-of-the-money value of swaps) $ (59 ) (a) Net value of settled in-the-money fixed-to-variable swaps recognized in net income when the hedged transactions are recognized.Amount is pretax. (b) Net value of dedesignated out-of-the money fixed-to-variable swaps recognized in net income when the hedged transactions are recognized.Amount is pretax. Any changes in unsettled swap fair values of active positions reported as fair value adjustments to debt amounts are offset by changes in derivative assets and liabilities. 20 10.COMMITMENTS AND CONTINGENCIES Generation Development Subsidiaries of TXU Corp. have executed EPC agreements for the development of three lignite/coal-fueled generation units in Texas.Such subsidiaries or the EPC contractors have placed orders for critical long lead-time equipment, including boilers, turbine generators and air quality control systems for the two units at Oak Grove and one unit at Sandow, and construction of the three units has commenced. The existing air permit for the Sandow facility was issued to Alcoa Inc. pursuant to a consent decree issued by a federal court and is expected to be transferred to a TXU Corp. subsidiary pursuant to a development agreement that includes a long-term power supply arrangement with Alcoa Inc.The consent decree contains certain provisions that create risk to the project; however, TXU Corp. has reached a negotiated settlement with the US Department of Justice and the EPA that would resolve the consent decree issues, including one related to the deadline for commercial operation of the facility.In February 2007, the federal court approved this settlement, but it is subject to pending appeal.There can be no assurance that the appeals court would not overturn the ruling, which would result in an adverse impact on the project. A TXU Corp. subsidiary has received the air permit for the Oak Grove units, which was approved by the TCEQ in June 2007.The Oak Grove air permit is the subject of motions for rehearing at the TCEQ and collateral litigation in state and federal court and is expected to be appealed.While TXU Corp. does not expect the appeal to be successful, and it believes the collateral litigation is without merit and intends to vigorously defend such litigation and appeals, there can be no assurance that the appeal or collateral litigation will not have an adverse impact on the project. Capital expenditures under the construction-related agreements for the three generation units totaled approximately $1.0 billion as of June 30, 2007.If the agreements had been canceled as of that date, subsidiaries of TXU Corp. would have incurred an estimated termination obligation of up to approximately $340 million.This estimated gross cancellation exposure of approximately $1.4 billion at June 30, 2007 excludes any potential recovery values for assets acquired to date and for assets already owned prior to executing such agreements that are intended to be utilized for these projects. Litigation Two putative class and derivative lawsuits and one derivative lawsuit were filed in the United States District Court, Northern District of Texas, Dallas Division in March 2007 against the directors of TXU Corp., TXU Corp., as a nominal defendant, and the Sponsors.On April 27, 2007, the Plaintiffs filed Amended Complaints asserting only derivative claims against the same defendants.The lawsuits seek to challenge and enjoin the Merger Agreement.The cases allege that the directors abused their ability to control and influence TXU Corp., committed gross mismanagement and violated various fiduciary duties by approving the Merger Agreement and the Sponsors aided and abetted that alleged conduct.The Plaintiffs contend that the directors violated fiduciary duties owed to shareholders by failing to maximize the value of TXU Corp. and by breaching duties of loyalty and due care by not taking adequate measures to ensure that the interests of shareholders were properly protected.The Merger Agreement allowed TXU Corp. to solicit other proposals from third parties until April 16, 2007 and the transaction is subject to the approval of TXU Corp.’s shareholders.Accordingly, TXU Corp. and its directors filed Motions to Dismiss based on the Plaintiffs failure to comply with the provisions of the Texas Business Organizations Code applicable to filing and pursuing derivative proceedings.The Motions are pending before the Court. 21 In February and March 2007, three derivative lawsuits were filed in Dallas County state district courts arising out of the Merger Agreement.The suits, filed by putative shareholders, allege that TXU Corp.'s directors, named as defendants, breached fiduciary duties owed TXU Corp. by approving the Merger Agreement.The petitions, now consolidated into one action in the 44th District Court, Dallas County, Texas, include claims that the defendants failed to ensure that the transaction was in the best interest of TXU Corp.; that the directors participated in a transaction where their loyalties were divided and where they were to receive a personal financial benefit; that such alleged conduct constituted a breach of their duties of care, loyalty, good faith, candor and independence owed to TXU Corp.; and that the Sponsors aided and abetted the alleged breaches of fiduciary duties by the directors.TXU Corp. believes that the Plaintiffs failed to comply with provisions of the Texas Business Organizations Code applicable to filing and pursuing derivative proceedings and thus have filed a Motion to Dismiss that is pending before the Court.Additionally, TXU Corp. has filed a Written Statement with the Court advising that, pursuant to the Texas Business Organizations Code, a Derivative Demand Committee of independent and disinterested members of TXU Corp.'s board of directors has been formed and is engaged in the active review, in good faith, of the allegations in the consolidated derivative lawsuits.Consequently, TXU Corp. has requested that the Court enforce the automatic and mandatory stay of the proceedings as provided in the Texas Business Organizations Code (TBOC) until the Derivative Demand Committee has completed its review.On May 16, 2007, the parties agreed to stay the consolidated derivative proceeding pending the Derivative Demand Committee’s review of Plaintiffs’ claims in that proceeding.On May 18, 2007, the Court entered an order staying the action in accordance with Section 21.555 of the TBOC.On July 18, 2007, TXU Corp. filed a Written Statement pursuant to TBOC Section 21.555(c) and an Application for Additional Stay informing the District Court that the Derivative Demand Committee was continuing its active review, in good faith, of the allegations set forth in the derivative lawsuits and accordingly requested an extension of the order staying the action through August 31, 2007.The Court has not yet ruled upon the Written Statement and Application. In February and March 2007 eight lawsuits were filed in state district court in Dallas County, Texas by putative shareholders against the directors of TXU Corp., TXU Corp., the Sponsors, and certain financial entities, asserting claims on behalf of owners of shares of TXU common stock as well as seeking to certify a class action on behalf of allegedly similarly situated shareholders.The lawsuits, which have been consolidated into one action in the 44th District Court, Dallas County, Texas, contend that the directors of TXU Corp. violated various fiduciary duties owed plaintiffs and other shareholders in connection with the execution of the Merger Agreement and that the Sponsors and certain financial entities aided and abetted the alleged breaches of fiduciary duties by the directors.Plaintiffs seek to enjoin defendants from consummating the Merger Agreement until such time as a procedure or process is adopted to obtain the highest possible price for shareholders, as well as a request that the Court direct the officers and directors of TXU Corp. to exercise their fiduciary duties in order to obtain a transaction in the best interest of TXU Corp. shareholders.The consolidated suit includes claims that the directors failed to take steps to properly value or maximize the value of TXU Corp. and breached their duties of loyalty, good faith, candor and independence owed to TXU Corp. shareholders.The Merger Agreement allowed TXU Corp. to solicit other proposals from third parties until April 16, 2007 and is subject to the approval of TXU Corp.’s shareholders.The consolidated suit purports to assert claims by shareholders directly against the directors.TXU Corp. believes that Texas law does not recognize such a cause of action.Consequently, TXU Corp. and its directors have filed a Motion to Dismiss.On May 25, 2007, the Court granted the Motion and dismissed the consolidated putative class action suit with prejudice.On May 31, 2007, Plaintiffs moved for reconsideration of the May 25 Order dismissing the action.The motion is pending before the Court.TXU Corp. believes the claims made in this litigation are without merit and, therefore, intends to vigorously defend this litigation. 22 On July 19, 2007, a putative class action lawsuit was filed in the United States District Court, Northern District of Texas, Dallas Division by a putative shareholder against TXU Corp. and its directors asserting a claim under Section 14(a) of the Securities Exchange Act of 1934 and the rules and regulations thereunder, asserting that the preliminary proxy statement of TXU Corp. filed June 14, 2007 fails to adequately describe the relevant facts and circumstances regarding the Proposed Merger as well as seeking to certify the litigation as a class action on behalf of allegedly similarly situated shareholders.TXU Corp. has not yet responded to this litigation and, as described below, on July 23, 2007, the Sponsors, joined by TXU Corp. for the limited purpose described below, have entered into a memorandum of understanding with plaintiffs that would result in the dismissal of this litigation if the settlement is approved by the courts.In the event that TXU Corp. is required to respond to this litigation, TXU Corp. will file a Motion to Dismiss based on the fact that this proxy statement clearly and accurately describes the information regarding the Proposed Merger and the information necessary for a shareholder to evaluate the proposal to approve the Merger Agreement.TXU Corp. believes the claims made in this litigation are without merit and, therefore, if necessary, TXU Corp. intends to vigorously defend this litigation. On July 23, 2007, the Sponsors, joined by TXU Corp. for the limited purpose described below, executed a memorandum of understanding with the plaintiffs in certain of the lawsuits described above pursuant to which, if approved by the court in which the litigation is pending, to the extent required, all of the litigation related to the Proposed Merger will be dismissed with prejudice.Neither TXU Corp. nor any of its directors agreed to fund any payment or pay any other consideration under the settlement.TXU Corp. did agree to make certain revisions to the final proxy statement as part of the agreement between the Sponsors and the plaintiffs to settle the litigation and agreed that under certain circumstances the termination fee payable by TXU Corp. under the Merger Agreement would be $925 million rather than $1 billion.The settlement of the litigation, subject to court approval, will result in a dismissal of all claims against TXU Corp. and its officers and directors related to the Proposed Merger. On December 1, 2006, a lawsuit was filed in the United States District Court for the Western District of Texas against TXU Generation Company LP, Oak Grove Management Company, LLC and TXU Corp.The complaint sought declaratory and injunctive relief, as well as the assessment of civil penalties, with respect to the permit application for the construction and operation of the Oak Grove Steam Electric Station in Robertson County, Texas.The plaintiffs allege violations of the Federal Clean Air Act, Texas Health and Safety Code and Texas Administrative Code and sought to temporarily and permanently enjoin the construction and operation of the Oak Grove generation plant.The complaint also asserted that the permit application was deficient in failing to comply with various modeling and analyses requirements relative to the impact of emissions from the Oak Grove plant.Plaintiffs further requested that the District Court enter an order requiring the defendants to take other appropriate actions to remedy, mitigate and offset alleged harm to the public health and environment.TXU Corp. believes the Oak Grove air permit granted by the TCEQ on June 13, 2007 is protective of the environment and that the application for and the processing of the air permit by Oak Grove Management Company LLC with the TCEQ has been in accordance with applicable law.TXU Corp. and the other defendants filed a Motion to Dismiss the litigation, which was granted by the District Court on May 21, 2007.The Plaintiffs have appealed the District Court’s dismissal of the case to the Fifth Circuit Court of Appeals.TXU Corp. believes the District Court properly granted the Motion to Dismiss and while TXU Corp. is unable to estimate any possible loss or predict the outcome of this litigation in the event the Fifth Circuit Court of Appeals reverses the District Court, TXU Corp. maintains that the claims made in the complaint are without merit.Accordingly, TXU Corp. intends to vigorously defend the appeal and this litigation in the event the Fifth Circuit reverses the District Court. 23 On September 6, 2005 a lawsuit was filed in the United States District Court for the Northern District of Texas, Dallas Division against TXU Corp. and C. John Wilder.The plaintiffs’ amended complaint asserts claims on behalf of the plaintiffs and a putative class of owners of certain TXU Corp. securities who tendered such securities in connection with a tender offer conducted by TXU Corp. in 2004.The amended complaint alleges violations of the provisions of Sections 14(e), 10(b) and 20(a) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5.The allegations relate to a tender offer conducted in September and October 2004 for certain equity-linked securities in which it was expressly disclosed that TXU Corp. management was evaluating whether it should recommend to the board of directors that the board reevaluate TXU Corp.’s dividend policy.After the tender offer was closed, and consistent with the disclosure, management did make a recommendation to the board to reevaluate the dividend policy and the board elected to increase the quarterly dividend.The plaintiffs contend that such disclosure in connection with the tender offer was inadequate.TXU Corp. maintains that the disclosure provided in connection with the tender offer regarding the evaluation of the dividend policy was complete and accurate at the time the tender offer was initiated as well as when it was closed.A Motion to Dismiss was filed by the defendants, and the District Court entered an order granting the Motion to Dismiss and dismissing this litigation with prejudice on August 30, 2006.The plaintiffs filed a timely notice of appeal, and the matter is now before the Fifth Circuit Court of Appeals with briefing of the appeal completed.While TXU Corp. is unable to estimate any possible loss or predict the outcome of this litigation in the event the Fifth Circuit Court of Appeals reverses the District Court, TXU Corp. believes the claims made in this litigation are without merit and, accordingly, intends to vigorously defend this litigation, including the appeal of the District Court’s order dismissing the litigation. In November 2002, February 2003 and March 2003, three lawsuits were filed in the US District Court for the Northern District of Texas, Dallas Division, asserting claims under Employee Retirement Income Security Act (ERISA) on behalf of a putative class of participants in and beneficiaries of various employee benefit plans of TXU Corp.These ERISA lawsuits were consolidated, and a consolidated complaint was filed in February 2004 against TXU Corp., the directors of TXU Corp. serving during the putative class period as well as certain officers of TXU Corp. who were the members of the TXU Thrift Plan Committee.The plaintiffs seek to represent a class of participants in such employee benefit plans during the period between April 26, 2001 and October 11, 2002.The plaintiffs filed an initial motion for class certification and, after class certification discovery was completed, the District Court denied plaintiffs’ initial class certification motion without prejudice and granted plaintiffs’ leave to amend their complaint.Plaintiffs’ second class certification motion, filed on the basis of their amended complaint, was denied, and the case was ordered dismissed without prejudice on September 29, 2005.The plaintiffs filed an appeal of the dismissal to the Fifth Circuit Court of Appeals.While on appeal, the matter was referred to the Fifth Circuit’s alternative dispute resolution program and subsequently to mediation.While mediation was unsuccessful, further discussions led to an agreement in principle to settle this litigation on December 24, 2006 for $7.25 million, before attorneys' fees, to be paid by TXU Corp. to the Thrift Plan pursuant to a Court approved allocation.A Memorandum of Understanding confirming the agreement in principle was signed on January 24, 2007, and the settlement is in the process of being confirmed with final settlement documents after which the settlement will be submitted to the District Court for approval.TXU Corp. believes the claims are without merit and, in the event the settlement is not approved, intends to vigorously defend the lawsuit, including the appeal.TXU Corp. is, however, unable to estimate any possible loss or predict the outcome of this action in the event the District Court rejects the settlement, the Fifth Circuit reverses the dismissal and remands the case to the District Court or the suit is refiled by the plaintiffs or others seeking to assert similar claims. 24 In October, November and December 2002 and January 2003, a number of lawsuits were filed against TXU Corp. and certain of its officers and directors.These lawsuits were consolidated and lead plaintiffs were appointed by the District Court.The consolidated complaint alleged violations of the Securities Exchange Act of 1934, as amended, Rule 10b-5 and the Securities Act of 1933, as amended.On January 20, 2005, TXU Corp. executed a memorandum of understanding settling this litigation.After preliminary certification of a settlement class and notice to such class, the District Court conducted a hearing and thereafter on November 8, 2005 granted final approval of the settlement.Certain members of the settlement class who objected to the settlement appealed the orders approving the settlement to the Fifth Circuit Court of Appeals.The appeal was dismissed on June 11, 2007 and as a result, the District Court’s Judgment is final and not subject to further appeal. Regulatory Investigations In March 2007, the Commission issued a Notice of Violation (NOV) stating that the Commission Staff is recommending an enforcement action, including the assessment of administrative penalties, against TXU Corp. and certain affiliates for alleged market power abuse by its power generation affiliates and TXU Portfolio Management in ERCOT-administered balancing energy auctions during certain periods of the summer of 2005.The NOV is premised upon the Commission Staff's allegation that TXU Portfolio Management's bidding behavior was not competitive and increased market participants' costs of balancing energy by approximately $70 million, including approximately $20 million in incremental revenues to TXU Corp.The Commission Staff has recommended that TXU Portfolio Management and its affiliates be required to pay administrative penalties in the amount of $140 million and pay the $70 million in incremental costs purportedly incurred by market participants.A hearing requested by TXU Portfolio Management to contest the alleged occurrence of a violation and the amount of the penalty in the NOV has been scheduled to start in April 2008.TXU Corp. believes TXU Portfolio Management's conduct during the period in question was consistent with the Commission's rules and policies, and no market power abuse was committed.TXU Corp. is vigorously contesting the NOV.TXU Corp. is unable to predict the outcome of this matter. TXU Corp. and TXU Portfolio Management have taken actions to reduce the risk of future similar allegations related to the balancing energy segment of the ERCOT wholesale market, including working with the Commission Staff and the Commission's independent market monitor to develop a voluntary mitigation plan for approval by the Commission.TXU Portfolio Management has submitted a voluntary mitigation plan that was approved by the Commission in July 2007. As previously disclosed, the Commission Staff had been investigating TXU Energy Retail with respect to the renewal process for certain small and medium business customers on term service plans.The investigation did not involve residential customers.In June 2007, TXU Energy Retail reached a settlement agreement with the Staff of the Commission that was approved by the Commission in July 2007.While TXU Energy Retail expressly denies any violations of rules, it has agreed to pay the Commission a $5 million settlement as a compromise in this dispute. Other Proceedings In addition to the above, TXU Corp. and its subsidiaries are involved in various other legal and administrative proceedings in the normal course of business the ultimate resolution of which, in the opinion of management, should not have a material effect on its financial position, results of operations or cash flows. 25 Guarantees Overview — As discussed below, TXU Corp. and its subsidiaries have entered into contracts that contain guarantees to outside parties that could require performance or payment under certain conditions.Guarantees issued or modified after December 31, 2002 are subject to the recognition and initial measurement provisions of FIN 45, which requires a guarantor to recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee. Disposed TXU Gas operations — In connection with the TXU Gas transaction in October 2004, TXU Corp. agreed to indemnify Atmos Energy Corporation for certain qualified environmental claims that may arise in relation to the assets acquired by Atmos Energy Corporation.TXU Corp. is not required to indemnify Atmos Energy Corporation until the aggregate of all such qualified claims exceeds $10 million, and TXU Corp. is only required to indemnify Atmos Energy Corporation for 50% of qualified claims between $10 million and $20 million.The maximum amount that TXU Corp. would be required to pay Atmos Energy Corporation pursuant to this environmental indemnity, which expires on October 1, 2007, is $192.5 million.In addition, until October 1, 2014, TXU Corp. agreed to indemnify Atmos Energy Corporation for up to $500 million for any liability related to assets retained by TXU Gas, including certain inactive gas plant sites not acquired by Atmos Energy Corporation, and up to $1.4 billion for contingent liabilities associated with preclosing tax and employee related matters.In each case, TXU Corp.’s indemnification is limited to 10 years from the disposition date.The maximum aggregate amount that TXU Corp. may be required to pay is $1.9 billion.The estimated fair value of the indemnification recorded upon completion of the TXU Gas transaction was $2.5 million.To date, TXU Corp. has not been required to make any payments to Atmos Energy Corporation under any of these indemnity obligations, and no such payments are currently anticipated. In 1992, a discontinuedengineering and construction business of TXU Gas completed construction of a plant, the performance of which is guaranteed by TXU Gas through 2008.The maximum contingent liability under the guarantee is approximately $108 million.No claims have been asserted under the guarantee, and none are currently anticipated.TXU Corp. retains this contingent liability under the terms of the TXU Gas transaction agreement. Residual value guarantees in operating leases— TXU Corp. or a subsidiary is the lessee under various operating leases that guarantee the residual values of the leased facilities.At June 30, 2007, the aggregate maximum amount of residual values guaranteed was approximately $205 million with an estimated residual recovery of approximately $202 million.These leased assets consist primarily of mining equipment, rail cars and vehicles.The average life of the lease portfolio is approximately four years.A significant portion of the maximum guarantee amount relates to leases entered into prior to December 31, 2002. Indebtedness guarantee— In 1990, USHoldingsrepurchased an electric co-op’s minority ownership interest in the Comanche Peak nuclear generation plant and assumed the co-op’s indebtedness to the US government for the facilities.The indebtedness is included in long-term debt reported in the consolidated balance sheet.US Holdings is making principal and interest payments to the co-op in an amount sufficient for the co-op to make payments on its indebtedness.US Holdings guaranteed the co-op’s payments, and in the event that the co-op fails to make its payments on the indebtedness, the US government would assume the co-op’s rights under the agreement, and such payments would then be owed directly by US Holdings.At June 30, 2007, the balance of the indebtedness was $120 million with maturities of principal and interest extending to December 2021.The indebtedness is secured by a lien on the purchased facilities. 26 Letters of Credit At June 30, 2007, Texas Competitive Holdings had outstanding letters of credit under its revolving credit facilities in the amount of $499 million to support risk management and trading margin requirements in the normal course of business, including over-the-counter hedging transactions, and $46 million for miscellaneous credit support requirements. Texas Competitive Holdings has outstanding letters of credit under its revolving credit facilities totaling $455 million at June 30, 2007 to support existing floating rate pollution control revenue bond debt of $446 million principal amount.The letters of credit are available to fund the payment of such debt obligations and expire in 2009. As of June 30, 2007, Texas Competitive Holdings had outstanding letters of credit under its revolving credit facilities totaling $77 million to support mining reclamation activities and certain collection agent activities performed for REPs in TXU Corp.'s historical service territory. TXU Corp. and Texas Competitive Holdings have previously guaranteed the obligations under the lease agreement for TXU Corp.’s current headquarters building.These obligations include future undiscounted base rent payments.As a result of the March 2007 downgrade by S&P of Texas Competitive Holdings’ credit rating to below investment grade, Texas Competitive Holdings has provided a $144 million letter of credit to replace TXU Corp.’s and its guarantees of these obligations. Security Interest A first-lien security interest has been placed on the two lignite/coal-fueled generation units at Texas Competitive Holdings’ Big Brown plant to support commodity hedging transactions entered into by TXU DevCo.The lien can be used to secure obligations related to current and future hedging transactions of TXU DevCo or its affiliates for up to an aggregate of 1.2 billion MMBtu of natural gas. 27 11.SHAREHOLDERS’ EQUITY Declaration of Dividend — At its May 2007 meeting, the Board of Directors of TXU Corp. declared a quarterly dividend of $0.4325 per share, which was paid on July 2, 2007 to shareholders of record on June 1, 2007.At its February 2007 meeting, the Board of Directors of TXU Corp. declared a quarterly dividend of $0.4325 per share, which was paid on April 2, 2007 to shareholders of record on March 2, 2007. Dividend Restrictions — At June 30, 2007, there were no significant restrictions on the payment of regular quarterly common stock dividends; except that, the Merger Agreement prohibits TXU Corp. from increasing the regular quarterly common stock dividend to an amount greater than $0.4325 without the prior approval of the Sponsors. Common Stock Repurchase— TXU Corp. has board of directors' authority to repurchase up to 23 million shares of TXU Corp. common stock through the end of 2007.Under this authority, TXU Corp. repurchased 153 thousand shares in the second quarter of 2007.The Merger Agreement generally prohibits TXU Corp. from making common stock repurchases without the prior approval of the Sponsors. Shareholders’ Equity — The following table presents the changes to shareholders’ equity during the six months ended June 30, 2007: Common Stock Additional Paid-in Capital Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance at December 31, 2006 $ 5 $ 1,104 $ 622 $ 409 $ 2,140 Common stock issuances ─ 1 ─ ─ 1 Common stock repurchases ─ (10 ) ─ ─ (10 ) Net effects of cash flow hedges ─ ─ ─ (372 ) (372 ) Reclassification of pension and other retirement benefit costs ─ ─ ─ 5 5 Dividends ─ ─ (397 ) ─ (397 ) Net loss ─ ─ (377 ) ─ (377 ) Effect of adoption of FIN 48 ─ ─ 33 ─ 33 Effects of stock-based incentive compensation plans (a) ─ (77 ) ─ ─ (77 ) Excess tax benefit on stock-based compensation ─ 82 ─ ─ 82 Cost of Thrift Plan shares issued by LESOP trustee ─ 6 ─ ─ 6 Effects of executive deferred compensation plan ─ 10 ─ ─ 10 Other ─ (1 ) 2 ─ 1 Balance at June 30, 2007 $ 5 $ 1,115 $ (117 ) $ 42 $ 1,045 (a) Includes $93 million in settlements of minimum withholding tax liabilities. 28 12.COMMODITY AND OTHER DERIVATIVE CONTRACTUAL ASSETS AND LIABILITIES The following table breaks down commodity and other derivative contractual assets and liabilities as presented in the balance sheet into the two major components: June 30, 2007 Commodity contracts Cash flow hedges and other derivatives Netting adjustments (a) Total Assets: Current assets $ 243 $ 359 $ (303 ) $ 299 Noncurrent assets 112 172 (68 ) 216 Total $ 355 $ 531 $ (371 ) $ 515 Liabilities: Current liabilities $ 701 $ 31 $ (303 ) $ 429 Noncurrent liabilities 810 134 (68 ) 876 Total $ 1,511 $ 165 $ (371 ) $ 1,305 Net assets (liabilities) $ (1,156 ) $ 366 $─ $ (790 ) December 31, 2006 Commodity contracts Cash flow hedges and other derivatives Netting adjustments (a) Total Assets: Current assets $ 276 $ 698 $ (24 ) $ 950 Noncurrent assets 162 248 (65 ) 345 Total $ 438 $ 946 $ (89 ) $ 1,295 Liabilities: Current liabilities $ 278 $ 39 $ (24 ) $ 293 Noncurrent liabilities 183 73 (65 ) 191 Total $ 461 $ 112 $ (89 ) $ 484 Net assets (liabilities) $ (23 ) $ 834 $ ─ $ 811 (a) Represents the effects of netting assets and liabilities at the counterparty agreement level. Commodity Contract Assets and Liabilities— Commodity contract assets and liabilities primarily represent mark-to-market values of natural gas and electricity derivative instruments that have not been designated as cash flow hedges or “normal” purchases or sales under SFAS 133. Current and noncurrent commodity contract assets are stated net of applicable credit (collection) and performance reserves totaling $10 million and $9 million at June 30, 2007 and December 31, 2006, respectively.Performance reserves are provided for direct, incremental costs to settle the contracts. Commodity contract assets/liabilities at June 30, 2007 include "day one" losses of $164 million associated with contracts entered into in the first six months of 2007 at below market prices.Essentially all of this amount represents losses associated with transactions using natural gas financial instruments intended to economically hedge exposure to future changes in electricity prices.The losses were recorded as a reduction of revenues, consistent with other mark-to-market gains and losses, and were included in the results of the Competitive Electric segment. 29 Commodity contract assets/liabilities at June 30, 2007 includes a "day one" gain of $30 million associated with a long-term power purchase agreement entered into in the second quarter of 2007.The gain was recorded as an increase to revenues, consistent with other mark-to-market gains and losses, and was included in the results of the Competitive Electric segment. Cash Flow Hedge and Other Derivative Assets and Liabilities— Cash flow hedge and other derivative assets and liabilities primarily represent mark-to-market values of commodity contracts that have been designated as cash flow hedges as well as interest rate swap agreements. The change in fair value of derivative assets and liabilities related to cash flow hedges are recorded as other comprehensive income or loss to the extent the hedges are effective; the ineffective portion of the change in fair value is included in net income.A portion of the interest rate swaps have been designated as fair value hedges and the change in fair value of such hedges are recorded as an increase or decrease in the carrying value of the debt (see Note 9); changes in fair value of other interest rate swaps are included in net income. As previously disclosed, a significant portion of natural gas financial instruments entered into to hedge future changes in electricity prices had been designated and accounted for as cash flow hedges.In March 2007, these instruments were dedesignated as cash flow hedges as allowed under SFAS 133.Subsequent changes in the fair value of these instruments are being marked-to-market in net income. A summary of cash flow hedge and other derivative assets and liabilities follows: June 30, December 31, 2007 2006 Current and noncurrent assets: Commodity-related cash flow hedges $ 445 $ 933 Debt-related interest rate swaps 71 4 Other 15 9 Total $ 531 $ 946 Current and noncurrent liabilities: Commodity-related cash flow hedges $ 20 $ 23 Debt-related interest rate swaps 145 89 Total $ 165 $ 112 Other Cash Flow Hedge Information— TXU Corp. experienced cash flow hedge ineffectiveness of $1 million in net losses and $114 million in net gains for the three and six month periods ended June 30, 2007, respectively.For the corresponding periods of 2006, the amounts were $141 million and $128 million in net gains, respectively.These amounts are pretax and are reported in revenues. The net effect of recording unrealized mark-to-market gains and losses arising from hedge ineffectiveness (versus recording gains and losses upon settlement) includes the above amounts as well as the effect of reversing unrealized ineffectiveness gains and losses recorded in previous periods to offset realized gains and losses in the current period.Such net unrealized effect totaled $5 million in net losses and $94 million in net gains for the three and six month periods ended June 30, 2007, respectively, and $145 million and $144 million in net gains for the three and six month periods ended June 30, 2006, respectively. As of June 30, 2007, commodity positions accounted for as cash flow hedges, which represent a small portion of economic hedge positions, reduce exposure to variability of future cash flows from future revenues or purchases through 2010. 30 Cash flow hedge amounts reported in the Statements of Condensed Consolidated Comprehensive Income exclude period net gains and losses associated with cash flow hedges settled within the periods presented.These amounts totaled $5 million and $16 million in after-tax net losses for the three and six month periods ended June 30, 2007, respectively, and $14 million and $18 million in after-tax net gains for the three and six month periods ended June 30, 2006, respectively. TXU Corp. expects that $44 million of after-tax net gains related to cash flow hedges included in accumulated other comprehensive income will be reclassified into net income during the next twelve months as the related hedged transactions affect net income.Of this amount, $50 million in gains relate to commodity hedges and $6 million in losses relate to debt-related hedges. 31 13.PENSION AND OTHER POSTRETIREMENT EMPLOYEE BENEFITS (OPEB) COSTS Net pension and OPEB costs for the three and six months ended June 30, 2007 and 2006 are comprised of the following: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Components of net pension costs: Service cost $ 9 $ 11 $ 20 $ 21 Interest cost 36 34 71 68 Expected return on assets (38 ) (37 ) (79 ) (73 ) Prior service cost — 1 1 1 Net loss 6 8 10 16 Net pension cost 13 17 23 33 Components of net OPEB costs: Service cost 4 3 6 6 Interest cost 14 15 27 30 Expected return on assets (5 ) (5 ) (10 ) (10 ) Net transition obligation 1 1 1 1 Prior service cost (1 ) (1 ) (2 ) (2 ) Net loss 3 7 13 15 Net OPEB costs 16 20 35 40 Net pension and OPEB costs 29 37 58 73 Less amounts deferred principally as a regulatory asset or property (17 ) (21 ) (29 ) (41 ) Net amounts recognized as expense $ 12 $ 16 $ 29 $ 32 The discount rate reflected in net pension and OPEB costs in 2007 is 5.90%.The expected rate of return on plan assets reflected in the 2007 cost amounts is 8.75% for the pension plan and 8.67% for the OPEB plan. In accordance with accounting rules under SFAS 158, following is the detail of amounts reclassified from accumulated other comprehensive income (AOCI) to net pension and OPEB costs for the three months and six months ended June 30, 2007, respectively: Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Pension Plan OPEB Plan Total Pension Plan OPEB Plan Total Net transition obligation $ — $ 1 $ 1 $ — $ 1 $ 1 Prior service cost — (1 ) (1 ) 1 (2 ) (1 ) Net loss 6 3 9 10 13 23 Total 6 3 9 11 12 23 Less amounts related to a regulatory asset (4 ) (4 ) (8 ) (8 ) (7 ) (15 ) Net pretax amounts reclassified from AOCI $ 2 $ (1 ) $ 1 $ 3 $ 5 $ 8 TXU Corp. expects to make a $1 million required contribution to its pension plan in 2007. 32 14.SEGMENT INFORMATION TXU Corp.’s operations are aligned into two reportable business segments:Competitive Electric and Regulated Delivery.The segments are managed separately because they are strategic business units that offer different products or services and involve different risks. Competitive Electric segment is engaged in competitive market activities consisting of electricity generation, retail electricity sales to residential and business customers, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas.These activities are conducted principally by subsidiaries of Texas Competitive Holdings.The results of this segment also include the activities of TXU DevCo and its subsidiaries, which are engaged in the development of new generation facilities, and the activities of a lease trust holding certain combustion turbines. Regulated Delivery segment is engaged in regulated electricity transmission and distribution operations in Texas.These activities are conducted by Oncor Electric Delivery, including its wholly owned bankruptcy-remote financing subsidiary, and also include certain revenues and costs associated with broadband-over-powerlines equipment installation. Corporate and Other represents the remaining nonsegment operations consisting primarily of discontinued operations, general corporate expenses, interest on TXU Corp. and US Holdings debt and activities involving mineral interest holdings. The accounting policies of the business segments are the same as those described in the summary of significant accounting policies.TXU Corp. evaluates performance based on income from continuing operations.TXU Corp. accounts for intersegment sales and transfers as if the sales or transfers were to third parties, that is, at current market prices. Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating revenues: Competitive Electric $ 1,666 $ 2,349 $ 2,983 $ 4,359 Regulated Delivery 589 604 1,207 1,166 Corporate and Other 12 14 23 27 Eliminations (245 ) (300 ) (522 ) (581 ) Consolidated $ 2,022 $ 2,667 $ 3,691 $ 4,971 Regulated revenues included in operating revenues: Competitive Electric $ ─ $ ─ $ ─ $ ─ Regulated Delivery 589 604 1,207 1,166 Corporate and Other ─ Eliminations (232 ) (284 ) (497 ) (551 ) Consolidated $ 357 $ 320 $ 710 $ 615 Affiliated revenues included in operating revenues: Competitive Electric $ 2 $ 3 $ 3 $ 4 Regulated Delivery 232 284 497 551 Corporate and Other 11 13 22 26 Eliminations (245 ) (300 ) (522 ) (581 ) Consolidated $ ─ $ ─ $ ─ $ ─ Income (loss) from continuing operations: Competitive Electric $ 129 $ 461 $ (342 ) $ 981 Regulated Delivery 54 86 140 151 Corporate and Other (73 ) (50 ) (186 ) (119 ) Consolidated $ 110 $ 497 $ (388 ) $ 1,013 33 15.SUPPLEMENTARY FINANCIAL INFORMATION Regulated Versus Unregulated Operations— Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating revenues: Regulated $ 589 $ 604 $ 1,207 $ 1,166 Unregulated 1,678 2,363 3,006 4,386 Intercompany sales eliminations – regulated (232 ) (284 ) (497 ) (551 ) Intercompany sales eliminations – unregulated (13 ) (16 ) (25 ) (30 ) Total operating revenues 2,022 2,667 3,691 4,971 Costs and operating expenses: Fuel, purchased power costs and delivery fees – unregulated (a) 739 658 1,404 1,179 Operating costs – regulated 207 194 402 385 Operating costs – unregulated 161 147 312 299 Depreciation and amortization – regulated 114 117 234 231 Depreciation and amortization – unregulated 86 90 169 182 Selling, general and administrative expenses – regulated 49 43 90 90 Selling, general and administrative expenses – unregulated 178 138 357 280 Franchise and revenue-based taxes – regulated 60 59 121 119 Franchise and revenue-based taxes – unregulated 29 28 55 55 Other income (16 ) (42 ) (45 ) (55 ) Other deductions 122 221 891 221 Interest income (17 ) (11 ) (35 ) (20 ) Interest expense and related charges 221 218 418 431 Total costs and operating expenses 1,933 1,860 4,373 3,397 Income (loss) from continuing operations before income taxes $ 89 $ 807 $ (682 ) $ 1,574 (a) Includes unregulated cost of fuel consumed of $245 million and $250 million for the three months ended June 30, 2007 and 2006, respectively, and $477 million and $415 million for the six months ended June 30, 2007 and 2006, respectively.The balance represents energy purchased for resale and delivery fees net of intercompany eliminations. The operations of the Competitive Electric segment are included above as unregulated as the Texas wholesale and retail electricity markets are open to competition.However, retail pricing to residential customers in the historical service territory was subject to certain price controls until December 31, 2006. Interest Expense and Related Charges ─ Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest $ 237 $ 224 $ 452 $ 438 Amortization of debt discounts, premiums and issuance costs 8 4 12 8 Capitalized interest, including debt portion of allowance for borrowed funds used during construction (24 ) (10 ) (46 ) (15 ) Total interest expense and related charges $ 221 $ 218 $ 418 $ 431 Restricted Cash— Balance Sheet Classification At June 30, 2007 At December 31, 2006 Current Assets Noncurrent Assets Current Assets Noncurrent Assets Pollution control revenue bond funds held by trustee (See Note 9) $ 1 $ 102 $ ─ $ 241 Amounts related to securitization (transition) bonds 52 17 55 17 All other 1 ─ 3 ─ Total restricted cash $ 54 $ 119 $ 58 $ 258 34 Inventories by Major Category— June 30, December 31, 2007 2006 Materials and supplies $ 186 $ 189 Fuel stock 97 94 Natural gas in storage 110 75 Environmental energy credits and emission allowances 35 25 Total inventories $ 428 $ 383 Investments ─ June 30, December 31, 2007 2006 Nuclear decommissioning trust $ 474 $ 447 Assets related to employee benefit plans, principally employee savings programs 200 197 Land 36 36 Note receivable from Capgemini 25 25 Investment in unconsolidated affiliates 2 3 Miscellaneous other 5 4 Total investments $ 742 $ 712 Property, Plant and Equipment ─As of June 30, 2007 and December 31, 2006, property, plant and equipment of $19.4 billion and $18.8 billion, respectively, is stated net of accumulated depreciation and amortization of $12.7 billion and $12.4 billion, respectively. Asset Retirement Obligations —These liabilities primarily relate to nuclear generation plant decommissioning, land reclamation related to lignite mining, removal of lignite/coal-fueled plant ash treatment facilities and generation plant asbestos removal and disposal costs.There is no earnings impact with respect to the recognition of the asset retirement costs for nuclear decommissioning, as all costs are recoverable through the regulatory process as part of Oncor Electric Delivery’s rate setting. The following table summarizes the changes to the asset retirement liability, reported in other noncurrent liabilities and deferred credits in the consolidated balance sheet, during the six months ended June 30, 2007: Asset retirement liability at December 31, 2006 $ 585 Additions: Accretion 19 Reductions: Mining reclamation cost adjustments (2 ) Mining reclamation payments (13 ) Asset retirement liability at June 30, 2007 $ 589 35 Intangible Assets —Intangible assets other than goodwill are comprised of the following: As of June 30, 2007 As of December 31, 2006 Gross Gross Carrying Accumulated Carrying Accumulated Amount Amortization Net Amount Amortization Net Intangible assets subject to amortization included in property, plant and equipment Capitalized software placed in service $ 435 $ 352 $ 83 $ 423 $ 339 $ 84 Land easements 180 67 113 180 65 115 Total $ 615 $ 419 $ 196 $ 603 $ 404 $ 199 Aggregate TXU Corp. amortization expense for intangible assets for the three months ended June 30, 2007 and 2006 totaled $8 million and $6 million, respectively.Aggregate TXU Corp. amortization expense for intangible assets for the six months ended June 30, 2007 and 2006 totaled $15 million and $14 million, respectively.At June 30, 2007, the weighted average remaining useful lives of capitalized software and land easements were six years and 69 years, respectively.The estimated aggregate amortization expense for each of the five succeeding fiscal years from December 31, 2006 is as follows: Year Amortization Expense 2007 $ 33 2008 28 2009 18 2010 9 2011 6 Goodwill (net of accumulated amortization) as of June 30, 2007 and December 31, 2006 totaled $542 million with $517 million at Texas Competitive Holdings and $25 million at Oncor Electric Delivery. 36 Regulatory Assets and Liabilities— June 30, 2007 December 31, 2006 Regulatory assets Generation-related regulatory assets securitized by transition bonds $ 1,246 $ 1,316 Employee retirement costs 451 461 Storm-related service recovery costs 142 138 Securities reacquisition costs 108 112 Recoverable deferred income taxes — net 90 90 Employee severance costs 42 44 Total regulatory assets 2,079 2,161 Regulatory liabilities Investment tax credit and protected excess deferred taxes 61 63 Over-collection of securitization (transition) bond revenues 34 34 Nuclear decommissioning cost over-recovery 26 17 Other regulatory liabilities 23 19 Total regulatory liabilities 144 133 Net regulatory assets $ 1,935 $ 2,028 Regulatory assets totaling $121 million have been reviewed and approved by the Commission and are earning a return.The unamortized amounts of these regulatory assets reflected in the above table totaled $97 million at June 30, 2007 and $100 million at December 31, 2006.The assets that have been approved by the Commission and are not earning a return totaled $1.275 billion at June 30, 2007 and $1.343 billion at December 31, 2006, and have a remaining recovery period of nine to 44 years, including the regulatory assets securitized by transition bonds that have a remaining recovery period of nine years. Supplemental Cash Flow Information— Six Months Ended June 30, 2007 2006 Cash payments related to continuing operations: Interest (net of amounts capitalized) $ 386 $ 434 Income taxes $ 214 $ 18 Noncash investing and financing activities: Noncash construction expenditures $ 213 $ 63 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of TXU Corp.: We have reviewed the accompanying condensed consolidated balance sheet of TXU Corp. and subsidiaries (“TXU Corp.”) as of June 30, 2007, and the related condensed statements of consolidated income and comprehensive income for the three-month and six-month periods ended June 30, 2007 and 2006, and of cash flows for the six-month periods ended June 30, 2007 and 2006.These interim financial statements are the responsibility of TXU Corp.’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of TXU Corp. and subsidiaries as of December 31, 2006, and the related statements of consolidated income, comprehensive income, cash flows, and shareholders’ equity for the year then ended (not presented herein); and in our report dated March 1, 2007, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Dallas, Texas August 9, 2007 38 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Business TXU Corp. is a holding company conducting its operations principally through its Texas Competitive Holdings, Oncor Electric Delivery and TXU DevCo subsidiaries and their subsidiaries.Each of these subsidiaries is a separate legal entity with its own assets and liabilities.Texas Competitive Holdings is a holding company whose subsidiaries are engaged in competitive market activities consisting of electricity generation, retail electricity sales to residential and business customers, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas.Oncor Electric Delivery is engaged in regulated electricity transmission and distribution operations in Texas.TXU DevCo and its subsidiaries are engaged in the development of new generation facilities in Texas; these development activities are expected to be continued by subsidiaries of Texas Competitive Holdings. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). Operating Segments TXU Corp. has aligned and reports its business activities as two operating segments:Competitive Electric (formerly TXU Energy Holdings) and Regulated Delivery (formerly Oncor Electric Delivery). Competitive Electric segment includes the activities of Texas Competitive Holdings and TXU DevCo, as described above.This segment also includes the activities of a lease trust holding certain natural gas-fueled combustion turbines. Regulated Delivery segment includes the activities of Oncor Electric Delivery, as described above, its wholly owned bankruptcy-remote financing subsidiary and certain revenues and costs associated with broadband-over-powerlines equipment installation. See Note 14 to Financial Statements for further information concerning reportable business segments. Recent Developments Proposed Merger ─ In connection with the Proposed Merger, Mr. Wilder, TXU Corp.'s Chairman and Chief Executive Officer, has advised the Board of Directors that he will not be remaining with TXU Corp. following the Proposed Merger.However, in the event the Proposed Merger does not close, he will remain as Chairman and Chief Executive Officer of TXU Corp. to ensure the continuity of the corporate management team and to oversee TXU Corp.'s business and the implementation of an alternative strategy to the Proposed Merger. The Merger Agreement contains a "go-shop" provision that gave TXU Corp. the right to solicit competing proposals until April 16, 2007.The "go-shop" process conducted on behalf of TXU Corp. by an independent financial advisor to the TXU Corp. Board of Directors has ended, and TXU Corp.'s Board of Directors determined that no proposal was received that could reasonably be expected to result in a proposal superior to the Proposed Merger. 39 TXU Corp. and the Sponsors are continuing their efforts to complete the Proposed Merger.In April 2007, TXU Generation Company LP filed an application with the NRC for the indirect transfer of control of the operating licenses relating to its Comanche Peak nuclear generation units.The receipt of the required NRC approval is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the NRC application expired in July 2007 without notice of any intervention in opposition to the transaction. In May 2007, Oncor Electric Delivery, TXU Portfolio Management and Texas Energy Future Holdings Limited Partnership (TEF), the holding company formed by the Sponsors to acquire TXU Corp., filed with the FERC an application for the indirect transfer of control of certain FERC jurisdictional assets (principally the direct current interconnection between ERCOT and the Southwest Power Pool and TXU Portfolio Management's power marketer license).The receipt of FERC approval under Section 203 of the Federal Power Act is a condition to the parties’ respective obligations to complete the Proposed Merger.The time period for third party intervention in respect of the FERC application expired in June 2007 without notice of any intervention in opposition to the transaction. In June 2007, TXU Corp. and the Sponsors filed required documents pursuant to the Hart-Scott-Rodino Act with the U.S. Department of Justice and the Federal Trade Commission.TXU Corp. received notification on July 16, 2007 that the required waiting period under the Hart-Scott-Rodino Act had ended.No further action is required by TXU Corp. and the Sponsors.The requirements of the Hart-Scott-Rodino Act will be satisfied if the Proposed Merger is completed within one year from the end of the waiting period.Although the waiting period has ended, the US Department of Justice, the Federal Trade Commission or others could take action under the antitrust laws with respect to the Proposed Merger, including seeking to enjoin the completion of, rescind or conditionally approve the Proposed Merger. TXU Corp. has received approvals from the Federal Communication Commission for the transfer of radio and point-to-point private microwave licenses. TXU Corp. has scheduled its annual shareholders' meeting and shareholder vote on the Proposed Mergerfor September 7, 2007.Assuming shareholder approval and required regulatory approvals are obtained, the Proposed Merger is expected to close in the fourth quarter of 2007. In April 2007, Oncor Electric Delivery and TEF filed an application with the Commission under Section 14.101 of PURA requesting that the Commission make a determination that the transaction as it relates to Oncor Electric Delivery is in the public interest.While the filing of this application is not a condition to closing of the Proposed Merger, Oncor Electric Delivery and TEF are cooperating with the Commission in its review of the Proposed Merger as it relates to Oncor Electric Delivery. As part of TXU Corp.'s plan to further differentiate its businesses (which is expected even if the Proposed Merger does not close), TXU Electric Delivery Company has been renamed Oncor Electric Delivery Company.In addition, in July 2007, TXU Corp.’s generation, wholesale and generation facility development operations began doing business under the "Luminant" brand name.No organizational or other operational changes were announced or implemented as part of the brand name change.The retail electricity operations retain the "TXU Energy" brand name. 40 Texas Generation Facilities Development Program ─
